Citation Nr: 1423554	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee osteoarthritis prior to September 12, 2012.

3.  Entitlement to a rating in excess of 30 percent for service-connected left knee osteoarthritis from September 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to August 1988.

The matter of a higher rating for bilateral hearing loss is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matters of higher ratings for left knee osteoarthritis come before the Board on appeal from a June 2011 rating decision of the same RO.

This issues on appeal originally included service connection for a left knee disability.  However, in June 2011, the RO granted service connection for left knee osteoarthritis, rated 10 percent; the Veteran filed a timely notice of disagreement.  In November 2012, the RO increased that rating to 30 percent, effective September 12, 2012.  The issues on appeal have been recharacterized accordingly.


FINDINGS OF FACT

1.  At no point during the appeal period has the Veteran's hearing acuity been greater than II in the right ear, or greater than I in the left ear.

2.  At no point prior to September 12, 2012 was the Veteran's left knee osteoarthritis productive of flexion limited to 45 degrees, or extension limited to 15 degrees.

3.  At no point since September 12, 2012, has the Veteran's left knee osteoarthritis been productive of limitation of extension to 30 degrees.



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, Code 6100 (2013).

2.  The criteria for a rating in excess of 10 percent prior to September 12, 2012 for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5256-63 (2013).

3.  The criteria for a rating in excess of 30 percent from September 12, 2012 for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5256-63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

These appeals are from initial ratings assigned with grants of service connection.  Once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  June 2011 and May 2012 statements of the case and a December 2009 letter notified the Veteran of the downstream issue of an increased initial rating.  He has had ample opportunity to supplement the record, and has not alleged that any notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Pertinent treatment records have been secured.  VA examinations were provided in March 2010, May 2011, August 2012, and September 2012.  Together, these are adequate for rating purposes, as they reflect familiarity with the record and note all findings necessary for rating the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate staged ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence and the analysis will focus on what the evidence shows, or fails to show, in the present claim.  

Bilateral hearing loss

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85.  The results are analyzed using tables in 38 C.F.R. § 4.85.  Puretone threshold averages and speech discrimination scores are compared to Tables VI to derive the respective Levels of hearing acuity.  Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).  Table VII identifies the ratings to be assigned for the various combinations of left and right ear hearing acuity.  Exceptional patterns of hearing impairment occur when (a) the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; and (b) the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Here, audiometry does not reflect an exceptional pattern of hearing impairment.

On VA audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
10
5
15
45
LEFT
--
5
10
35
60

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  Average auditory thresholds were 19 in the right ear and 28 in the left ear.  These numbers translate into Roman numeral designations of I bilaterally.  38 C.F.R. § 4.85, Table VI.  Applying 38 C.F.R. § 4.85, Table VII, the Veteran's hearing loss is rated as zero percent disabling.

On VA audiological evaluation in May 2011, pure tone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
10
15
45
LEFT
--
10
10
35
60

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  Average auditory thresholds were 21 in the right ear and 29 in the left ear.  These numbers translate into Roman numeral designations of I bilaterally.  38 C.F.R. § 4.85, Table VI.  Applying 38 C.F.R. § 4.85, Table VII, the Veteran's hearing loss is rated as zero percent disabling.

On June 2011 private audiological evaluation, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
15
25
55
LEFT
--
15
25
50
70

Speech audiometry revealed speech recognition ability of 88 percent on the right, and 96 percent on the left.  Average auditory thresholds were 28 in the right ear and 40 in the left ear.  These numbers translate into Roman numeral designations of II for the right ear, and I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying 38 C.F.R. § 4.85, Table VII, the Veteran's hearing loss is rated as zero percent disabling.

On August 2012 VA audiological evaluation, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
5
5
15
45
LEFT
--
5
5
40
60

Speech audiometry revealed speech recognition ability of 96 percent on the right, and 94 percent on the left.  Average auditory thresholds were 18 in the right ear and 28 in the left ear.  These numbers translate into Roman numeral designations of I bilaterally.  38 C.F.R. § 4.85, Table VI.  Applying 38 C.F.R. § 4.85, Table VII, the Veteran's hearing loss is rated as zero percent disabling.

It is clear from the evidence of record that a rating in excess of zero percent for bilateral hearing loss is not warranted at any point during the period on appeal.  Furthermore, the Board has considered the functional impairment associated with the Veteran's hearing loss; the Veteran has reported that difficulty hearing conversation has a significant effect on his work, though his audiological examiners noted no effect on usual activities.  Accepting the Veteran's reports of functional impairment at face value, the Board observes that such impairment is encompassed by the criteria above; therefore, the functional impairment does not provide a separate basis for the award of a compensable rating.  Regarding entitlement to a "staged" rating, the Board finds no period of time under consideration where the criteria were met; a staged rating is therefore not warranted.  Accordingly, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an increased rating for bilateral hearing loss.  

Left knee osteoarthritis

The Veteran's left knee disability is rated based on limitation of motion, and may also be rated based on recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260-61.  For reasons discussed further below, the other diagnostic codes applicable to knee disabilities are not for consideration here.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

Recurrent subluxation or lateral instability is rated 10 percent if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Code 5257.
In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

On May 2011 VA examination, the Veteran reported intermittent swelling of his left knee, with pain (between 2/10 and 7/10 that flares to 7/10).  He reported that flare-ups cause additional limitation of range of motion (ROM) and functional impairments.  He also reported weakness, stiffness, a tendency to give way and lock, decreased endurance, and tendencies to get hot, red, and tender.  He denied any dislocation or subluxation.  Flexion was to 108 degrees, with pain at the extreme, but not throughout, and he could fully extend his knee.  The examiner found no signs of instability, but noted the Veteran experienced pain on manipulation of his left knee, and a 25 percent loss of muscle strength in the left knee compared to the right.  On repetitive use, there was additional loss of strength.

In his July 2011 notice of disagreement, the Veteran alleged he is unable to bend his knee at all without experiencing "knife-like" pain, and that he has near-constant lateral instability.  

On September 2012 VA examination, he reported increased pain and decreased mobility.  He also reported constant pain (4/10 in severity) and flare-ups (to 9/10 in severity) twice a week, with catching and locking.  ROM testing showed flexion to 70 degrees (with pain at 35) and full extension.  After repetition, flexion was further limited to 35 degrees, but extension remained full.  The examiner noted additional functional impairment due to less than normal movement, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength testing showed active movement against some resistance (4/5 strength) in the left knee upon flexion and extension.  No subluxation, dislocation, or anterior, posterior, or medial-lateral instability was found.

Initially, the Board notes that nothing of record suggests, nor does the Veteran allege, that his left knee osteoarthritis is productive of ankylosis of the knee, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, as mentioned above, the corresponding Diagnostic Codes are not for consideration here.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-59, 5262-63.  Furthermore, though the Veteran has claimed he experiences "near-constant" lateral instability, his lay testimony is not probative evidence of such, as he is not competent identify such symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Notably, both the May 2011 and September 2012 VA examiners, who in contrast to the Veteran are singularly competent to identify such symptoms, noted no signs of left knee instability.  Thus, Diagnostic Code 5257 is also not applicable to the present claim.  38 C.F.R. § 4.71a.  Even if it were, a 30 percent rating is the maximum rating assignable for lateral instability.  Consequently, what the evidence must show is that the Veteran's left knee osteoarthritis is productive of limited motion warranting a higher rating for the periods on appeal.  

For the period prior to September 12, 2012, the only medical evidence of record with range of motion testing is the May 2011 examination report.  At that time, the Veteran could flex his knee to 108 degrees, with pain at the end-range, and fully extend it.  Furthermore, although the examiner noted loss of muscle strength in the left knee, which was further reduced by repetitive use, no additional loss of motion was noted.  As the evidence shows that neither flexion nor extension were limited to 45 degrees or 15 degrees, respectively, a rating in excess of 10 percent prior to September 12, 2012, is not warranted.

From September 12, 2012, onwards, the Board first notes that under Diagnostic Code 5260, 30 percent is the maximum rating awardable for limitation of flexion.  Therefore, in order to substantiate his claim, the evidence must show that a rating in excess of 30 percent is warranted based on limitation of extension.  The only medical evidence of record for this period is the September 2012 VA examination report, which indicates the Veteran could fully extend his knee.  While repetitive use resulted in additional limitation of motion, extension remained full.  Therefore, the Board finds the evidence shows extension of the knee has at no point been limited to 30 degrees or more since September 12, 2012, and a rating in excess of 30 percent is not warranted.  In so finding, it acknowledges the number of functional impairments, but notes that, given the Veteran could nonetheless fully extend his knee, these impairments are not so severe as to warrant, or provide a separate basis for, a rating in excess of 30 percent.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's hearing loss produces reduced hearing acuity, and his left knee disability produces limited motion and functional impairment.  While the May 2011 examiner did note slight left thigh atrophy, such is not expressly attributed to left knee osteoarthritis.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are contemplated by the rating schedule.  Furthermore, even assuming, arguendo, that left thigh atrophy is a symptom of left knee osteoarthritis not contemplated by the rating criteria, there is no allegation or evidence of interference with employment, frequent periods of hospitalization, or any symptoms which paint an exceptional or disability picture.  Therefore, referral for extraschedular consideration is not warranted.

As the preponderance of the evidence weighs against the present claims, the benefit-of-the-doubt rule is not for consideration, and the appeals must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

The appeal is denied as to all claims.



____________________________________________

ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


